                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA

BYRON TAYLOR, TERRAINE R.                         CIVIL ACTION
DENNIS, KENNETH HUNTER,
KENDALL MATTHEWS, AND LONNIE
TREAUDO, ON OF THEMSELVES AND ON
BEHALF OF ALL OTHERS SIMILARLY
SITUATED

VERSUS                                            NO. 19-10635

HD AND ASSOCIATES, LLC,
AND JOHN DAVILLIER                                SECTION: “B”(1)

                              ORDER

     Considering the parties’ joint motion for entry of notice

form (Rec. Doc. 65),

     IT IS ORDERED that the motion is GRANTED, and the attached

notice of collective action lawsuit is APPROVED for issuance.

     New Orleans, Louisiana this 31st day of March, 2020.




                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE
